DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1 (lines 1-2), the phrase “1st or die holder plate and a 2nd or punch holder plate” should be “a first plate” OR “a die holder plate” and “a second plate” OR “a punch holder plate”. Using the terms in the alternative as currently set forth in the claims is a little misleading as to what structures are being claimed.
Regarding claim 1 (line 8), the term “their” should be “the”.
Regarding claim 6, it is suggested Applicant use the term “uppermost” OR “1st end of the securement member” for the reasons set forth in the objection of claim 1, lines 1-2, above.
Regarding claim 8, it is suggested Applicant use the term “first upper end” OR “securement member upper end” and “second lower end” OR “securement member lower end” for the reasons set forth in the objection of claim 1, lines 1-2, above.
Regarding claim 9, the phrase “an upper transition perimeter therearound, of an upper transition perimeter diameter D3” should recited “an upper transition perimeter therearound having a [[,]] 
Regarding claim 9 (lines 7-8), the phrase should recite “wherein the upper transition perimeter diameter D3 is larger than the lower transition diameter D1”.
Regarding claim 11, the phrase ‘the upper transition diameter D1” should be “the upper transition diameter (D3)”.
Regarding claim 13 (line 6), the phrase should be “a conical configuration”.
Regarding claim 13 (line 11), the phrase should be “a cylindrical configuration”.
Regarding claim 13 (line 17), it is suggested Applicant use the term “upper end” OR “proximalmost end” for the reasons set forth in the objection of claim 1, lines 1-2, above.

	Regarding claim 14 (line 1), the phase should recite “wherein the lower end of the 1st bore in the 2nd”. 

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the construction of the claim is ambiguous. The term “securement” per Merriam-Webster is defined as an act of securing. The term “arrangement” per Merriam-Webster is defined as the state or act of being arranged. The claim has not properly set forth a transitional phrase (see MPEP 2111.03); therefore, the preamble and the entire scope of the claim is unclear. Is it Applicant’s intent to claim the combination of the die holder plate, the punch holder plate, and the securement member? Is it Applicant’s intent to merely claim a plurality of securement members and how the members are arranged relative to one another? Even in the absence of a defined preamble, the term “securement arrangement” has not provided enough structure to determine what limitations, if any, in the body of the claim hold more weight than others. 
Regarding claim 1, the phrase “whose alignment is critical” is indefinite. It is unclear if this limitation is merely intended use or if Applicant is trying to infer the plates impart criticality with respect to the functionality of the tool. The disclosure has not set forth the plate are critical elements to the functionality of the tools (and as a reminder, the Examiner is not permitted to import limitations from the disclosure into the claims).
Regarding claim 13, the phase “an intermediate circular transition perimeter juncture of X diameter” and “an upper end of the cylindrical configuration of X diameter” is indefinite. It is unclear is if the “X diameter” of the transition perimeter juncture is the same or a different “X” diameter of the cylindrical configuration of the first bore in the second plate.

The term "about" in claims 4 and 12 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 9 recites the limitation "the lower transition perimeter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upper plate" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the threaded 2nd plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the threaded 2nd plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the phrase "dome like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,421,442 to DiMarco.
In re claim 8, DiMarco teaches an elongated securement member for enabling the accurate alignment and securement of a 1st plate and a 2nd plate together through a configured bore arranged therebetween, the elongated securement member having a 1st or securement member upper end (Fig. 4) and a 2nd or securement member lower end (Fig. 4); 

an annularly arranged strain reducing channel (see pg. 7, below) formed at a juncture of the tapered portion of the securement member upper end and the middle cylindrical portion of diameter D1 of the securement member lower end (see Pg. 7, below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,421,442 to DiMarco in view of FR2555953 to Duve.
In re claim 1, as best understood, DiMarco teaches a securement arrangement for accurately securing together a 1st or die holder plate and a 2nd or punch holder plate for a punch press assembly, each of which plate has a central tool opening whose alignment is critical to the functioning of a tool arranged therewithin, the die holder plate and the punch holder plate each having a plurality of corresponding securement-member- receiving irregularly-profiled bores extending therethrough in longitudinal alignment with one another along a longitudinal axis, for snug receipt, respectively, of their respective securement members, enabling fast and simple change of tools within the central openings, and 
wherein each bore in the die holder plate has an upper portion profile tapered area of between 70 and 140 with respect to its longitudinal axis, and has a cylindrically shaped lower portion; and each bore of the die holder plate has a lower portion profile of cylindrical configuration of a 1st diameter D1, the upper portion tapered area and the cylindrically shaped lower portion meeting at an annular bore-wall-defined transition junction; and wherein each bore of the punch holder plate has an upper portion profile of cylindrical configuration also of a 1St diameter D1, and a lower threaded portion profile of reduced 2nd diameter D2; and 
an arrangement of elongated securement members (100) each having a longitudinal axis (Fig. 2), and each arranged for respective receipt into a respective aligned pair of bores in a die holder plate and a punch holder plate, each of the elongated securement members having a uppermost or 1st end tapered portion (Fig. 4), the elongated securement member also having an intermediate cylindrical portion of a 1st diameter D1 and also having a threaded lower or distalmost portion of cylindrical configuration of a 2nd diameter D2, wherein the tapered portion meets the intermediate cylindrical portion at a transition juncture (see below); and wherein the transition juncture consists of an annular strain relief channel therearound (Fig. 4).

    PNG
    media_image1.png
    335
    807
    media_image1.png
    Greyscale


Regarding claim 1, DeMarco teaches a securement member, but does not teach the tapered portion having an angle of between 7° to 14°.
Duve teaches a securement member having a tapered head having an angle of between 2° and 15°, and preferably close to 5° (Para 0002).
It would have been obvious to one before the effective filing date of the invention to angle the tapered portion of the securement member of DeMarco at an angle between 2° and 15° degrees as taught by Duve to provide symmetrical rotational tightening screw that is easy to manufacture (Para 0003, Duve). One having ordinary skill in the art would have been prompted by the teachings of Duve to try various angles between the range of 2° and 15° to obtain symmetrical rotational tightening of the screw. One having ordinary skill in the art would recognize there are a finite number of values between 2° and 15° and would have relied on basic engineering logic to try various ranges before arriving at 7° and 14° as the desired range to accomplish tightening while also producing an easy to manufacture screw. 
In re claim 2, modified DeMarco teaches wherein the annular strain relief channel (see Pg. 7, above) is capable of being in locational correspondence with annular bore wall defined transition junction.

Claims 3 and 4 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over DiMarco in view of Duve, as applied to the above claims, and in further view of US Patent No. 9,752,609 to Mori et al.
In re claim 3, modified DiMarco teaches and annular strain relief channel, but does not teach the channel having a radius of curvature of about 0.430 inches to about 0.440 inches.

It would have been obvious to one before the effective filing date of the invention to shape the annular strain relief channel of modified DiMarco having a radius of curvature as taught by Mori to prevent interference between the securement member and the threaded hole to maintain a desired secured arrangement (Col. 5, lines 4-19, Mori). One having ordinary skill in the art would have been prompted by the relief channel of Mori to try various radius of curvatures of the relief channel. One having ordinary skill in the art would recognize the size of the securement member along with the structure the member is being used would predicate the radius of curvature. One having ordinary skill would recognize there are a finite number of radius of curvature the channel could attain, with respect to the screw size, to attain proper securement within a threaded hole. One would also have relied on known engineering logic with respect to fasteners to try various radius of curvatures before arriving at a desired curvature range of about 0.430 to about .440 inches, which yields the desired curvature range to prevent interference of the channel with the threaded aperture for proper retention of the securement member. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143., Part E.

Regarding claim 4, as best understood, modified DiMarco teaches the annular strain relief channel has a depth (Fig. 2, DiMarco and Fig. 1, Mori), but does not teach the channel has a depth of about 0.015 inches to about 0.020 inches.
It would have been obvious to one before the effective filing date of the invention to shape the annular strain relief channel of modified DiMarco having depth as taught by DiMarco, 

Claim 5 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over DiMarco in view of Duve, as applied to the above claims, and in further view of US Patent No. 3,746,067 to Gullistan.
In re claim 5, modified DiMarco teaches a securement arrangement, but does not teach the 1st diameter is larger than the 2nd diameter.
Gullistan teaches a securement member (Fig. 1) having a 1st diameter (diameter of 14) is larger than the 2nd diameter (diameter of 15, Col. 3, lines 18-21).


Claim 6 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over DiMarco in view of Duve, as applied to the above claims, and in further view of US Patent No. 3,849,964 to Briles.
In re claim 6, modified DiMarco teaches the uppermost end of the securement member has an end surface, but does not teach the end surface is of a hemispherical configuration.
Briles teaches a securement member having an end surface of a hemispherical configuration (18, Col. 2, lines 50-53).
It would have been obvious to one before the effective filing date of the invention to shape the uppermost end surface of modified DiMarco to have a hemispherical configuration as taught by Briles while maintaining the tapers slots and desired flexibility of the slots to retain the screw in the desired position (Col. 4, lines 2-9, DiMarco). Providing the end surface with a hemispherical configuration will not alter the functionality of the securement member.
In re claim 7, modified DiMarco teaches wherein the end surface of the securement member is capable of having a machined opening therein for receivable engagement with a turning tool.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DiMarco in view of US Patent No. 2,833,325 to Laisy.
In re claim 9, DiMarco teaches a securement member, but does not teach wherein the annularly arranged channel formed at the juncture of the tapered portion of the securement member upper end has an upper transition perimeter therearound, of an upper transition perimeter diameter D3 and the lower transition perimeter formed at the juncture of the annularly 
Laisy teaches a securement member having a tapered portion and an annular channel formed at the junction of the tapered portion and a middle portion (Fig. 3). The channel formed at the junction has an upper transition perimeter of a diameter D3 and a lower transition formed at the junction of the annularly arranged channel and the middle cylindrical portion having a diameter of D1, the upper transition perimeter D3 is larger than the lower transition perimeter D1.

    PNG
    media_image2.png
    321
    380
    media_image2.png
    Greyscale

It would have been obvious to one before the effective filing date of the invention to fabricate the securement member of DiMarco with the junction of the tapered portion having a diameter greater than lower transition of the junction and the middle portion as taught by Laisy  to maintain proper securement of the securement member with respect to the threaded hole.  
In re claim 10, wherein the wedge inducing non-cylindrical portion is tapered at an angle of about 7 to about 14 degrees with respect to the longitudinal axis of the elongated securement member.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco in view of Gullistan.
In re claim 11, modified DiMarco teaches a securement arrangement, but does not teach the 1st diameter is larger than the 2nd diameter.
Gullistan teaches a securement member (Fig. 1) having a 1st diameter (diameter of 14) is larger than the 2nd diameter (diameter of 15, Col. 3, lines 18-21).
It would have been obvious to one before the effective filing date of the invention for the first diameter of DiMarco to be greater than the second diameter as taught by Gullistan to provide greater strength to the securement member (Col. 1, lines 59-64, Gullistan).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco in view of US Patent No. 9,752,609 to Mori et al.
In re claim 12, DiMarco teaches and annular strain relief channel, but does not teach the channel having a radius of curvature of about 0.430 inches to about 0.440 inches.
Mori teaches a securement member having an annular strain relief channel (28) having a radius of curvature (Fig. 1).
It would have been obvious to one before the effective filing date of the invention to shape the annular strain relief channel of DiMarco having a radius of curvature as taught by Mori to prevent interference between the securement member and the threaded hole to maintain a desired secured arrangement (Col. 5, lines 4-19, Mori). One having ordinary skill in the art would have been prompted by the relief channel of Mori to try various radius of .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laisy in view of US Patent No. 2,167,558 to Upson.
In re claim 13, Laisy teaches an assembly comprised of:
 a 1st plate (B) and a 2nd plate (C) secured together by an elongated securement member (Fig. 4), wherein the 1st plate has an irregular 1st bore extending therethrough (Fig. 4) and the 2nd plate has an irregular 1st bore extending therethrough (Fig. 5), the 1st bore in the 2nd plate arranged in longitudinal alignment with the 1st bore in the 1st plate (Fig. 4), the 1st bore in the 1st plate having an upper end of conical configuration and a lower end of cylindrical configuration (Figs. 4, 5), wherein the conical configuration and the cylindrical configuration  of the 1st bore in the 1st plate meet and define an intermediate circular transition perimeter juncture of X diameter (Fig. 4); 

wherein the assembly includes an elongated securement member (Fig. 1) of correspondingly irregular configuration as it extends through the 11t bore of the 1st plate and into the lower end of the 1st bore in the 2nd plate, the elongated securement member having an upper end of conical configuration (11) and an intermediate portion of cylindrical shape (Fig. 4), the conical configuration and the intermediate portion having a strain relief channel shaped juncture (Fig. 3, see below), the elongated securement member having a threaded lower or end portion of Y diameter (Fig. 4) and wherein the strain relief channel shaped juncture has an annular nadir which positionally corresponds to the intermediate circular transition- perimeter-juncture arranged within the irregular bore of the upper or 1st plate.

    PNG
    media_image3.png
    274
    507
    media_image3.png
    Greyscale


Regarding claim 13, Laisy teaches a bore having a cylindrical configuration with an X diameter and a Y diameter, but does not teach the upper end of the cylindrical configuration has an X diameter that is larger than the Y diameter.

It would have been obvious to one before the effective filing date of the invention to size the first bore in the second plate of Laisy to have a X diameter larger than a Y diameter as taught by Upson to maintain a superior strength fastener that is simple in construction, inexpensive to manufacture, will be a self-contained integral unit and employ conventional driving means permitting application by conventional tools (Col. 1, lines 36-43, Laisy).
In re claim 14, modified Laisy teaches wherein the lower end of the 1st bore in the 2nd plate threadably receives the lower end of the elongated securement member (Fig 4, Laisy).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laisy in view of Upson, as applied to the above claims, and in further view of US Patent No. 3,849,964 to Briles.
In re claim 15, modified Laisy teaches the uppermost end of the securement member has an end surface, but does not teach the end surface is of a hemispherical configuration.
Briles teaches a securement member having an end surface of a hemispherical configuration (18, Col. 2, lines 50-53).
It would have been obvious to one before the effective filing date of the invention to shape the uppermost end surface of modified Laisy to have a hemispherical configuration as taught by Briles while maintaining a superior strength fastener that is simple in construction, inexpensive to manufacture, will be a self-contained integral unit and employ conventional driving means permitting application by conventional tools (Col. 1, lines 36-43, Laisy). Providing the end surface with a hemispherical configuration will not alter the functionality of the securement member.
capable of enabling a tool to turn the elongated securement member into the threaded 2nd plate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Laisy in view of Upson, as applied to the above claims, and in further view of US Patent No. 3,346,286 to Wescott.
In re claim 17, modified Laisy teaches a securement member, but does not teach wherein the lower end of the elongated securement member has a socket arranged therein to enable a tool to turn the elongated securement member into the threaded 2nd plate.
Wescott teaches a threaded fastener having a lower end with a socket (25-3) arranged therein capable of enabling a tool to turn the elongated securement member into the threaded 2nd plate.
It would have been obvious to one before the effective filing date of the invention to provide the lower end of the securement member of Laisy with a socket as taught by Wescott which allows the user various ways to secure and position the securement member in a desired orientation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20100196121 teaches a securement member having a relief channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724